DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-15 in the reply filed on 9/9/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected process, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/9/2022.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ong et al. (US 2005/0252311) (“Ong”).
With regard to claim 1, fig. 5 of Ong discloses a semiconductor device comprising: a first board 5 that has a first end surface (bottom of PCB 5) and a second end surface (top of PCB 5) opposite to the first end surface (bottom of PCB 5); a second board 30 that is attached 31 to the second end surface (top of PCB 5) of the first board 5; a plurality of first electrodes (pad connected to access leads 22 on the bottom of PCB 5) that are provided on the first end surface (bottom of PCB 5); a second electrode 29 that is provided on the second end surface (top of PCB 5) and electrically coupled to an electrode 31 of the second board 30; an internal wiring (access lead 22 extending above strain gage 20) that is provided inside the first board 5 and electrically coupled to the second electrode 29; a plurality of third electrodes (access leads 22 extending below strain gage 20) that are provided inside the first board 5 and electrically couple (access leads 22 extending below strain gage 20) the first electrodes (pad connected to access leads 22 on the bottom of PCB 5) to the internal wiring (access lead 22 extending above strain gage 20); and a strain sensor 20 that is provided inside the first board 5 and measures a strain generated (“strain gage 20”, par [0029]) in the first board 5, wherein a linear expansion coefficient of each of the third electrodes (access leads 22 extending below strain gage 20) is larger than a linear expansion coefficient of the first board 5.
With regard to claim 2, fig. 5 of Ong discloses that the strain sensor 20 is provided between the plurality of third electrodes (access leads 22 extending below strain gage 20) arranged apart from each other in a direction (left to right direction in fig. 5) orthogonal to a laminating direction (top to bottom direction in fig. 5) in which the first board 5 and the second board 30 are laminated.
With regard to claim 3, fig. 5 of Ong discloses that the strain sensor 20 is adjacent to and electrically coupled (“Strain gage 20 is coupled to two access leads 22”, par [0026]) to one of the plurality of third electrodes (access leads 22 extending below strain gage 20) in a direct manner.
With regard to claim 4, fig. 5 of Ong discloses that the strain sensor 20 is adjacent to and electrically coupled (“Strain gage 20 is coupled to two access leads 22”, par [0026]) to one of the plurality of third electrodes (access leads 22 extending below strain gage 20) through internal wirings (access leads 22 extending below strain gage 20) and micro vias arranged in the laminating direction.
With regard to claim 5, fig. 5 of Ong discloses that the second electrode 29 overlaps with the third electrode (access leads 22 extending below strain gage 20) in a laminating direction (top to bottom direction in fig. 5) in which the first board 5 and the second board 30 are laminated, and the strain sensor 20 is provided adjacent to the third electrode (access leads 22 extending below strain gage 20).
With regard to claim 6, fig. 5 of Ong discloses that the plurality of second electrodes 29 overlap with the third electrode (access leads 22 extending below strain gage 20) in the laminating direction (top to bottom direction).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ong et al. (US 2005/0252311) (“Ong”) in view of Teo et al. (US 2018/0141805) (“Teo”).
With regard to claim 7, Ong does not disclose a semiconductor layer that forms the strain sensor is made of single crystal silicon.
However, figure 1 of Teo discloses a semiconductor layer (“Each doped semiconductor region forming the piezoresistive strain gauges may be formed from silicon”, par [0022]) that forms the strain sensor 20 is made of single crystal silicon (“silicon”, par [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the strain gage of Ong with the piezoresistive strain gauges as taught in Teo in order to provide a strain gauge with increased sensitivity.  See par [0022] of Teo. 
With regard to claim 8, Ong does not disclose that the strain sensor is formed of an n-type semiconductor.
However, figure 1 of Teo discloses that the strain sensor 20 is formed of an n-type semiconductor (“n-type doping”, par [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the strain gage of Ong with the piezoresistive strain gauges as taught in Teo in order to provide a strain gauge with increased sensitivity.  See par [0022] of Teo. 

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ong et al. (US 2005/0252311) (“Ong”) in view of Ashida et al. (US 2018/0356302) (“Ashida”). 
With regard to claim 9, Ong does not disclose that the strain sensor has a shape extending along a crystal orientation of a semiconductor layer that forms the strain sensor.
However, fig. 7B of Ashida discloses that the strain sensor 15 has a shape extending along a crystal orientation X<100> of a semiconductor layer (“silicon substrate”, par [0034]) that forms the strain sensor 15.
Therefore, it would have been obvious to one of ordinary skill in the art to form the strain gage of Ong with the strain sensor as taught in Ashida in order to provide a strain sensor module with excellent strain measurement accuracy.  See par [0012] of Ashida. 
With regard to claim 10, Ong does not disclose that the shape of the strain sensor in a plan view in a laminating direction in which the first board and the second board are laminated is rectangular.
However, fig. 7B of Ashida discloses the shape of the strain sensor 15 in a plan view in a laminating direction in which the first board 3 and the second board 8 are laminated is rectangular 15.
Therefore, it would have been obvious to one of ordinary skill in the art to form the strain gage of Ong with the strain sensor as taught in Ashida in order to provide a strain sensor module with excellent strain measurement accuracy.  See par [0012] of Ashida. 
With regard to claim 11, Ong does not disclose that the strain sensor that is rectangular is disposed such that a longitudinal side portion of the strain sensor is parallel to the crystal orientation.
However, fig. 7B of Ashida discloses that the strain sensor 15 that is rectangular is disposed such that a longitudinal side portion of the strain sensor 15 is parallel to the crystal orientation X<100>.
Therefore, it would have been obvious to one of ordinary skill in the art to form the strain gage of Ong with the strain sensor as taught in Ashida in order to provide a strain sensor module with excellent strain measurement accuracy.  See par [0012] of Ashida. 

Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ong et al. (US 2005/0252311) (“Ong”) in view of Duenas et al. (US 2012/0031192) (“Duenas”). 
With regard to claim 12, Ong does not disclose a circuit other than the strain sensor is formed on a semiconductor layer on which the strain sensor is formed.
However, fig. 8 of Duenas discloses a circuit (“TFTs”, par [0041]) other than the strain sensor (“4-leg bridges”, par [0041]) is formed on a semiconductor layer on which the strain sensor (“4-leg bridges”, par [0041]) is formed.
Therefore, it would have been obvious to one of ordinary skill in the art to form the strain gage of On with the TFTs as taught in Duenas in order to provide addressability to each 4-resistor bridge in the array.  See abstract of Duenas.  

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ong et al. (US 2005/0252311) (“Ong”) in view of Sugiyama (US 2020/0235155). 
With regard to claim 13, fig. 5 of Ong disclose that the first board 29 has holes (holes for access lead 22), in which the third electrodes (access lead 22 below strain gage 20) are disposed. 
Ong does not disclose an insulating film formed on an inner peripheral surface of each of the holes.
However, fig. 5 of Sugiyama discloses an insulating film 86 formed on an inner peripheral surface of each of the holes 85.
Therefore, it would have been obvious to one of ordinary skill in the art to form the access leads of Ong in a through hole as taught in Sugiyama in order to provide a connection conductor through the substrate.  See par [0081] of Sugiyama. 
With regard to claim 14, Ong does not disclose that each of the third electrodes includes a film-shaped electrode material formed at a bottom portion of a hole in which the third electrode is disposed.
However, fig. 5 of Sugiyama discloses that each of the third electrodes 87 includes a film-shaped electrode material 90 formed at a bottom portion of a hole in which the third electrode 87 is disposed.
Therefore, it would have been obvious to one of ordinary skill in the art to form the access leads of Ong with the rewiring as taught in Sugiyama in order to provide external electrical connections.  See par [0081] of Sugiyama. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                             9/26/2022